Case 2:20-ap-01103-BB   Doc 31-1 Filed 02/09/21 Entered 02/09/21 13:43:05   Desc
                             Exhibit A Page 1 of 2


 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28                               EXHIBIT A
                                          -4-
     DECLARATION OF RICHARD J. USS RE: PRE-TRIAL STATUS CONFERENCE
                                REPORT
            Case 2:20-ap-01103-BB              Doc 31-1 Filed 02/09/21 Entered 02/09/21 13:43:05
Nussbaum APC Mail - Re: NOLAN v SPENCER; 20-ap-01103-BB                                                                 Desc
                                                    Exhibit A Page 2 of 2


                          •
                  m1                                                                 Richard Uss <richard@nussbaumapc.com>



 Re: NOLAN v SPENCER; 20-ap-01103-BB
 1 message

 Richard Uss <richard@nussbaumapc.com>                                                                   Fri, Feb 5, 2021 at 11:01 PM
 To: Daniel King <djyking@gmail.com>

   Good Evening Mr. King,

   I will use this address going forward. You might not be aware, but our pretrial report is due to be filed on 2/9. As you
   are aware, we have a pending motion to compel your client’s Rule 26 disclosures. I intend to provide you with our
   portion of the joint report at the latest Monday morning for you to add your portion to the report before filing it.

   Thanks.

   Sincerely,


   On Tue, Feb 2, 2021 at 9:27 PM Daniel King <djyking@gmail.com> wrote:
    Mr. Uss,

      Please be advised I represent William Spencer re the above matter. The substitution of attorney was filed (docket
      #24). A motion for judgment on the pleadings was also filed (docket #25).

      Please use this email for all communications as my email registered with NEF is having some server issues.
      Thanks.

      Regards,
      Daniel King, Esq.
   --
   Sincerely,

   Richard J. Uss, Esq.
   Attorney
   Nussbaum APC
   27489 Agoura Road Suite 102
   Agoura Hills, California 91301
   Email: Richard@nussbaumapc.com
   Telephone: 818-660-1919
   Facsimile: 818-864-3241


   CONFIDENTIALITY NOTICE:
   The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
   confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
   recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
   alert the sender by reply email and then delete this message and any attachments. If you are not the intended
   recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments
   is strictly prohibited.




https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search=…Ar4865467357877798101&simpl=msg-a%3Ar4865467357877798101&mb=1   Page 1 of 1
